   Case: 4:19-cr-00815-AGF Doc. #: 5 Filed: 10/03/19 Page: 1 of 3 PageID #: 9
                                                                      < \rRILle.\O

                             IN THE UNITED STATES DISTRICT COURT
                                                                                        OCi -S Z019
                                 EASTERN DISTRICT OF MISSOURI                          Us. DISTRICT COURT
                                                                                     EASTERN DISTRICT Of MO
                                       EASTERN DIVISION                                    ST. LOUIS



UNITED STATES OF AMERICA,                             )
                                                      )
                Plaintiff,                            )      4:19CR00815 AGF/PLC
                                                      )
       vs.                                            )       No.
                                                      )
RAYMOND HARDGE, JR,                                   )
                                                      )
                Defendant.                            )


                        MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Edward L. Dowd, III, Assistant

United States Attorney for said District, and moves the Courtto order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

Section 3141, et seq.

       As and for its grounds, the United States of America states as follows:

             1. Defendant is charged with two counts of felon in possession of a firearm, in violation

                of Title 18, United States Code, Section 922(g).

             2. Pursuant to police reports, on March 12, 2019, officers with St. Louis Metropolitan

                Police Department responded to dispatch for a male and female arguing and a

                possible gun involved. Officers went to the scene and contacted defendant, who was

                alone in his vehicle. Inquiry revealed a warrant for defendant's arrest. A tow

                inventory revealed a black Colt .38 revolver in the glovebox. Defendant was arrested

                and Mirandized. Defendant said he knew the gun was in the vehicle but that it

                belonged to his girlfriend. Defendant also stated he has guns at his house because it
Case: 4:19-cr-00815-AGF Doc. #: 5 Filed: 10/03/19 Page: 2 of 3 PageID #: 10

         is in a dangerous neighborhood. Defendant's girlfriend, Brittany Isaacs came to the

         scene and said it was her gun, but did not know the make or model of the gun. She

         also stated defendant's DNA would be on the gun and that defendant handles the gun

         sometimes.
                                          ]

         On May 19, 2019, a Hazelwood officer made a vehicle stop because it was missing a

         rear plate. Defendant, the driver of the vehicle, retrieved a brown and gold bag from

         the rear right passenger seat and got his wallet from inside. The officer smelled the

         odor of marijuana. Officers ran an inquiry of defendant which showed he was a prior

         convicted felon. Upon q-qestioning defendant regarding the marijuana, defendant

         admitted he was smoking earlier. Defendant was asked to step out of the vehicle due

         to the odor of marijuana, but refused multiple times. Defendant was arrested for

         failure to comply with officer's instruction to exit the vehicle. A search of the vehicle

         revealed a PTl 11 9mm semi-automatic firearm in the glove box and a PT22 .22

                                                                                         "
         caliber semi-automatic Taurus in the backpack that defendant had accessed his wallet.

         The firearm in the backpack was found to be stolen. Inside the bag was also men's

         cologne and a debit card with defendant's name on it. Defendant admitted it was his

         car during the interview. Defendant was interviewed on May 2, 2019 and admitted to

         handling the firearms before.

      3. Defendant has a violent prior felony conviction:

      September 29, 2003 for Robbery 1st, Kidnapping, Case# 03CR4740A, 2l5t Cir., 15 years

      4. Pursuant to Title 18, United States Code, Section 3142(g),

      (a) the weight of the evidence against defendant;.

      (b) defendant's criminal history and characteristics of the offense; and

      (c) the nature and seriousness of the danger to any person or the community that would

         be posed by defendant's release warrant defendant's detention pending trial.
  Case: 4:19-cr-00815-AGF Doc. #: 5 Filed: 10/03/19 Page: 3 of 3 PageID #: 11

       WHEREFORE, the Government requests this Court to order defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.


                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                     Is Edward L. Dowd, III
                                                     EDWARD L. DOWD III #61909MO
                                                     ASSISTANT UNITED STATES ATTORNEY
